DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 – 20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Niiyama et al. (US 2006/0124083).
Regarding Claims 1 and 9:
	Niiyama et al. teaches a system comprising: a piston assembly (31, 32) configured to translate according to a cycle, wherein the cycle comprises at least 
Regarding Claims 2, 8, and 10:
	Niiyama et al. teaches the stroke subsequent to the expansion stroke comprises a compression stroke (paragraph 0019).
Regarding Claims 3 and 11:
	Niiyama et al. teaches the piston assembly is a free-piston assembly (see abstract).
Regarding Claims 4, 6, and 12:
	Niiyama et al. teaches the driver section comprises a gas spring, and wherein the gas spring is coupled to a first port for removing driver gas and a second port for providing make-up driver gas (Fig 1, via 51 and 52, paragraph 0004).
Regarding Claim 5:
	Niiyama et al. teaches controlling the amount of energy stored in the driver section comprises: controlling removal of the driver gas from the first port; and 
Regarding Claims 7 and 14:
	Niiyama et al. teaches adjusting an amount of the gas of the gas spring to vary a compression ratio, an expansion ratio, or both (via 11 and 12).
Regarding Claims 15 – 20:
	Niiyama et al. teaches a method for operating a reciprocating device comprising a reaction section and a driver section (51, 52), the method comprising: performing an expansion stroke as part of a cycle, wherein the reaction section forces a piston assembly to translate (Fig 1, paragraph 0019); performing a compression stroke as part of the cycle, wherein the driver section in contact with the piston assembly forces the piston assembly to translate (paragraphs 0019 – 0021); storing an amount of energy in the driver section during the expansion stroke to provide at least some of an energy required to perform the compression stroke (via batter, paragraph 0021); retaining exhaust gases from the expansion stroke in the reaction section at the beginning of the compression stroke to moderate reaction timing or peak temperatures in the cycle (paragraph 0067).

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.

On Page 6 of the Remarks, the Applicant argues Niiyama fails to teach the “converting kinetic energy of the piston assembly into electrical energy…” limitation. The Examiner disagrees and maintains the rejection because the linear motors of Niiyama convert the kinetic energy into energy, and the difference in how that conversion takes place is not sufficient to overcome the rejection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.